On February 26, 2010, the Board of Commissioners on Character and Fitness filed its final report in this court pursuant to Gov.Bar R. I(12)(E), recommending that Andrew Evans DeBord’s application for admission to the Ohio bar be disapproved because he violated bar examination rules by returning to questions after time was called. No objections were filed. Upon consideration thereof,
It is ordered by the court that consistent with the recommendation of the board, the application of Andrew Evans DeBord for admission to the practice of law in Ohio is disapproved and that he be permitted to reapply for admission in November 2010 by filing a supplemental character questionnaire. Upon reapplication, Andrew Evans DeBord shall undergo review by the board, and upon a recommendation of approval by the board, he shall be admitted to the practice of law' in Ohio.
Respondent’s motion to maintain board papers under seal and to seal the Supreme Court file is denied.
Brown, C.J., not participating.